internal_revenue_service number release date index number ----------------------- ---------------------------------- ----------------------------- --------------------------------- - in re -------------- --------------------------- ------------------------------ ------------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 - plr-146748-03 date december ----------------------------- distributing -------------------------------------------------------------------------- -------------------------------------------------------------------- distributing ----------------------------------- ------------------------------- ----------------------- sub sub llc business a business b financial advisor a ---------------------------------- ------------------------------- ----------------------- ----------------------------------- ------------------------------------------------ ----------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------------------------------------------------------------- ----------------------------------------------- ------------------------------------ plr-146748-03 b c -------------------------------------------------- --------------------------- dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of proposed transactions the information in that request and later submissions is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a publicly traded corporation and the common parent of a consolidated_group that conducts business a and business b distributing wholly owns distributing and sub distributing distributing and sub each is engaged directly in both business a and business b we have received financial information indicating that each of business a and business b as conducted by each of distributing and distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the management of distributing has determined based on the advice of financial advisor and other information that management systemic and other problems result from the operation of business a and business b within distributing 2's affiliated_group accordingly distributing proposes to separate business a from business b proposed transactions to effect the separation distributing has proposed the following series of transactions the proposed transactions plr-146748-03 i distributing will transfer all of the marketing and sales personnel and other assets primarily related to business a of distributing to a newly formed domestic subsidiary controlled in exchange for all the stock of controlled and the assumption by controlled of the distributing liabilities primarily related to business a contribution ii distributing will distribute all the stock of controlled to distributing distribution iii pursuant to applicable state law sub will convert to a limited_liability_company sub llc that will be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations the sub conversion sub llc then will distribute to distributing the assets and liabilities primarily related to business a iv distributing will transfer all of the assets primarily related to business a the business a assets to a second newly formed domestic subsidiary controlled in exchange for all the stock of controlled and the assumption by controlled of a a dollars of existing liabilities primarily related to the business a of distributing and b b dollars of newly placed debt altogether contribution distributing will use the proceeds from the newly placed debt to pay down existing debt the business a assets will include the business a assets of sub received from sub llc in step iii above c of sub 1’s total assets the stock of controlled and ownership interests in other domestic and foreign entities engaged in aspects of business a v distributing will distribute all the stock of controlled to its shareholders pro_rata distribution representations contribution and distribution distributing makes the following representations for contribution and distribution described above in steps i and ii a any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities b no part of the controlled stock distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing 1’s business a and business b represents the present operations of each business and plr-146748-03 regarding each business there have been no substantial operational changes since the date of the last financial statements submitted d following distribution each of distributing and controlled will continue the active_conduct of its business independently and with its separate employees e the gross assets used by controlled in business a immediately following contribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled the gross assets used by distributing in business b immediately following distribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing f distribution is being undertaken to eliminate management systemic and other problems resulting from the operation of business a and business b within distributing 2's affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose g distributing has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution except in contribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the business a assets to be transferred to controlled by distributing in contribution will equal or exceed the sum of the liabilities to be assumed as determined under sec_357 of the internal_revenue_code by controlled k the business a liabilities to be assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and i will be associated with the assets transferred or ii will be assumed to establish the appropriate liquidity and capital structure for distributing and controlled l no indebtedness will exist between distributing and controlled at the time of or after distribution except for indebtedness arising in the ordinary course of business p for purposes of sec_355 immediately after distribution no person m immediately before distribution items of income gain loss deduction n payments made in any continuing transactions between distributing and o neither distributing nor controlled is an investment_company as defined plr-146748-03 and credit will be taken into account as required by the applicable intercompany_transaction regulations see ' and ' of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect ' as published by t d controlled will be for fair_market_value and based on arm’s-length terms and conditions in sec_368 and iv determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of controlled or percent or more of the total value of shares of all classes of stock of controlled that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r distribution is not part of a plan or series of related transactions within the q for purposes of sec_355 immediately after distribution no person distributing makes the following representations for the sub conversion sub conversion described above in step iii w sub will not have acquired assets in any nontaxable_transaction at any u no shares of sub stock will have been redeemed during the three years t distributing on the date of the adoption of the plan of conversion and at all v when the conversion occurs sub will cease to exist for federal_income_tax plr-146748-03 s no election will be made under ' that would cause sub llc to be classified as other than an entity disregarded as separate from its owner for federal tax purposes times until the conversion occurs will be the owner of at least percent of the single outstanding class of stock of sub preceding the adoption of the plan of conversion purposes time except in i acquisitions occurring more than three years before the date of adoption of the plan of conversion and ii ordinary course of business contributions by distributing of intellectual_property rights acquired from time to time for use in sub 1’s business activities distributing except for i dispositions in the ordinary course of business ii dispositions occurring more than three years before adoption of the plan of conversion and iii transfers to controlled occurring as part of contribution step iv y the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the stock of sub immediately before the sub conversion also hold directly or indirectly more than percent in value of the stock of the recipient for purposes of this representation ownership will be determined immediately after distribution and by applying the constructive_ownership rules of sec_318 as modified by sec_304 z before the adoption of the plan of conversion no assets of sub will have been distributed in_kind transferred or sold to distributing except in i transactions occurring in the ordinary course of business and ii transactions occurring more than three years before adoption of the conversion plan 2a sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc x no assets of sub have been or will be disposed of by either sub or 2b the fair_market_value of the assets of sub will exceed the liabilities of 2c there is no intercorporate debt existing between distributing and sub plr-146748-03 sub both at the date of the adoption of the plan of conversion and immediately before the sub conversion and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the sub plan of conversion sec_501 or any other provision conjunction with or in any way related to the sub conversion have been fully disclosed 2d distributing is not an organization exempt from federal_income_tax under 2e all transactions undertaken contemporaneously with in anticipation of in contribution and distribution distributing makes the following representations for contribution and distribution described above in steps iv and v 2f any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities 2g no part of the controlled stock distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 2h the five years of financial information submitted on behalf of distributing 2’s business a and business b represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted 2i following distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees 2j the gross assets used by controlled in business a immediately following contribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled the gross assets used by distributing in business b immediately following distribution will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing plr-146748-03 2k distribution is being undertaken to eliminate management systemic and other problems resulting from the operation of business a and business b within distributing 2's affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose 2l except as may be required by the rules governing the sec_401 plan of distributing there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution 2m there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 2n there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business 2o the total adjusted_basis and the fair_market_value of the business a assets to be transferred to controlled by distributing in contribution will equal or exceed the sum of the liabilities to be assumed as determined under sec_357 by controlled 2p the business a liabilities to be assumed as determined under sec_357 by controlled in contribution will have been incurred in the ordinary course of business and i will be associated with the assets being transferred or are being assumed to establish the appropriate liquidity and capital structure for distributing and controlled 2q no indebtedness will exist between distributing and controlled at the time of or after distribution except for indebtedness arising in the ordinary course of business 2r immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published in t d any excess_loss_account distributing may have in the stock of controlled will plr-146748-03 be included in income immediately before distribution to the extent required by applicable regulations see sec_1_1502-19 2s payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on arm’s-length terms and conditions 2t neither distributing nor controlled is an investment_company as defined in sec_368 and iv 2u for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 2v for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of controlled or percent or more of the total value of shares of all classes of stock of controlled that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 2w distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution described above in steps i and ii contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 plr-146748-03 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_355 no gain_or_loss will be recognized by distributing on distribution sec_361 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares on which distribution will be made provided the distributing shares are held as capital assets on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 sub conversion based solely on the information submitted and the representations set forth above we rule as follows on the sub conversion described above in step iii the sub conversion will qualify as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by distributing on the sub conversion sec_332 no gain_or_loss will be recognized by sub on the sub conversion sec_336 sec_337 and sec_337 the basis of distributing in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 plr-146748-03 the holding_period distributing will have in each asset deemed received from sub in the sub conversion will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent the earnings_and_profits of sub are reflected in the earnings_and_profits of distributing distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution described above in steps iv and v contribution followed by distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 revrul_79_258 c b no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before contribution sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on distribution sec_355 no gain_or_loss will be recognized by distributing on distribution sec_361 plr-146748-03 the aggregate basis of the distributing shares and the controlled shares in the hands of each shareholder of distributing after distribution will equal the basis of the distributing shares in the hands of the shareholder immediately before distribution sec_358 and sec_1_358-1 this basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by each shareholder of distributing in distribution will include the holding_period of the distributing shares on which distribution is made provided the distributing shares are held as capital assets on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the above rulings in particular no opinion is given regarding the status of sub llc as a disregarded_entity under sec_301_7701-3 procedural matters this ruling is directed only to the taxpayer s who requested it and applies only to the facts of the proposed transactions sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved in the proposed transactions for the taxable_year in which the proposed transactions are completed being sent to the taxpayer pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely associate chief_counsel corporate by wayne t murray wayne t murray special counsel office of associate chief_counsel corporate
